  Case 1:17-cr-00688-VM Document 11 Filed 03/04/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,       :
                                :
                                :                    17 CR 688(VM)
          -against-             :                       ORDER
                                :
MOISES POLANCO-GONZALEZ,        :
                                :
                 Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     The status conference scheduled for March 5, 2021 is

hereby adjourned to March 19, 2021 at 11:30 a.m. The parties

are directed to use the dial-in number 888-363-4749, with

access code 8392198.

     Both   the      Government     and   counsel    for   the   defendant

consent to an exclusion of the adjourned time from the Speedy

Trial Act to March 19, 2021. It is hereby ordered that the

adjourned     time     shall   be     excluded      from   speedy    trial

calculations.     This    exclusion       is   designed    to    guarantee

effectiveness of counsel and prevent any possible miscarriage

of justice. The value of this exclusion outweighs the best

interests of the defendant and the public to a speedy trial.

This order of exclusion of time is made pursuant to 18 U.S.C.

§§ 3161(h)(7)(B)(i) & (iv).

SO ORDERED:

Dated:      New York, New York
            4 March 2021
